                                    Case 1:19-cv-08481-PGG Document 16 Filed 11/08/19 Page 1 of 2

                                                                                                     Sandra D. Grannum
                                                                                                     973-549-7015 Direct
                                                                                                     973-360-9831 Fax
                                                                                                     Sandra.Grannum@dbr.com


                 Law Offices

1177 Avenue of the Americas
                                                                        November 8, 2019
                  41st Floor
             New York, NY
                 10036-2714     BY ECF

               212-248-3140     Hon. Paul G. Gardephe
           212-248-3141 fax     United States District Court
     www.drinkerbiddle.com
                                Southern District of New York
                                40 Foley Square
                                New York, New York 10007
                CALIFORNIA

             CONNECTICUT                  Re:     Aaron Coppelson and Nightengale NY1, LLC v. Ryan Serhant, Nest
                 DELAWARE                         Seekers International LLC, Elad Rahamin and Wells Fargo Advisors,
                   ILLINOIS
                                                  LLC, Case No. 1:19-CV-8481 (PGG)(DCF)
                NEW JERSEY

                 NEW YORK
                                Dear Judge Gardephe:
            PENNSYLVANIA

                      TEXAS

         WASHINGTON D.C.
                                        We represent defendant Wells Fargo Clearing Services, LLC doing business as
                                Wells Fargo Advisors, incorrectly named as Wells Fargo Advisors, LLC, (“Wells Fargo
                                Advisors”), in the above-referenced matter. Wells Fargo Advisors intends to move to
                                compel arbitration or, in the alternative, move to dismiss the Complaint as to Wells Fargo
                                Advisors. Pursuant to Rule IV.A. of Your Honor’s Individual Practices, Wells Fargo
                                Advisors respectfully requests a pre-motion conference to discuss the grounds for its
                                anticipated motion to dismiss the Complaint.

                                        By way of background, Plaintiffs Aaron Coppelson, a real estate investor and
                                developer, and Nightingale NY1, LLC, 1 the real estate investment vehicle he manages with
                                his father, allege that they were wrongly induced by defendants Ryan Serhant and Elad
                                Rahamim (incorrectly named as Elad Rahamin) to purchase a property located at 416
                                Washington Street, New York, New York 10013 as part of an IRS Code 1031 transaction.
                                See Compl. at Preliminary Statement, ¶¶ 11–12. The Complaint generally asserts causes
                                of action for violation of New York General Business Law § 349, fraudulent inducement
                                and concealment, breach of contract, breach of the implied covenant of good faith and fair
                                dealing, unjust enrichment, and accounting against all of the defendants.

          Andrew B. Joseph             Both Plaintiffs have brokerage accounts with Wells Fargo Advisors and have
     Partner responsible for    signed arbitration agreements which provide for the arbitration of any and all disputes
       Florham Park Office
                                between Plaintiffs and Wells Fargo Advisors. Consequently, Wells Fargo Advisors will
                                move to stay this action and compel arbitration.

                                      However, it is also the case that the Complaint is devoid of facts that allege any
                                wrongdoing by Wells Fargo Advisors whatsoever. Indeed, Wells Fargo Advisors is only
             Established 1849
                                1
                                    Nightingale is incorrectly named as Nightengale NY1, LLC in the caption of the Complaint.
  Case 1:19-cv-08481-PGG Document 16 Filed 11/08/19 Page 2 of 2



Hon. Paul G. Gardephe
November 8, 2019
Page 2


mentioned in a single paragraph of the Complaint, see Compl., ¶ 6, which addresses
(incorrectly) Wells Fargo Advisors’ principal place of business and does not contain any
substantive allegations against Wells Fargo Advisors.

        In light of this, the Complaint fails to put Wells Fargo Advisors on notice as to the
basis of Plaintiffs’ claims against it and does not “state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 500 U.S. 544, 570 (2007)). Instead, Plaintiffs merely recite the elements of each
cause of action, referring to all “defendants” generally (Compl. ¶¶ 15–46), which is
insufficient to satisfy Rule 12(b)(6). See Ochre LLC v. Rockwell Architecture Planning &
Design, P.C., No. 12 CIV. 2837 KBF, 2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3,
2012), aff’d, 530 F. App’x 19 (2d Cir. 2013) (“Where a complaint names multiple
defendants, that complaint must provide a plausible factual basis to distinguish the conduct
of each of the defendants. A plaintiff cannot merely lump all the defendants together in
each claim and provide no factual basis to distinguish their conduct.”).

         Accordingly, if Wells Fargo Advisors’ motion to compel arbitration is not granted,
it alternatively seeks to move to dismiss the Complaint for failure to state a claim upon
which relief can be granted pursuant to Rule 12(b)(6).

       We understand that per Rule IV.A. of Your Honor’s Individual Practices, a pre-
motion conference is not required for Wells Fargo Advisors’ motion to compel arbitration.

        Prior to filing this letter with the Court, we shared copies of the arbitration
agreements with counsel for Plaintiffs and requested that they voluntarily dismiss their
Complaint against Wells Fargo Advisors in favor of arbitration. We informed counsel that
if Plaintiffs would not agree to abide by their arbitration agreements, Wells Fargo Advisors
would seek to file a motion to compel arbitration and, alternatively, seek to dismiss the
Complaint as to Wells Fargo Advisors. Plaintiffs have not voluntarily dismissed their
claims against Wells Fargo Advisors in favor of arbitration or otherwise.

        Thank you for Your Honor’s attention to this matter.

                                                 Respectfully submitted,

                                                 /s/ Sandra D. Grannum

                                                 Sandra D. Grannum



cc:     All counsel of record
